DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 11/08/2019 and IDS filed on 11/08/2019 and 5/5/2022.  Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-5,12-18 are objected to because of the following informalities:  
As per claims 1, 12, “cis” (lines 13, 16 respectively) should be –is—for proper grammar.
As per claims 2-5, 13-18, the claims are objected to for incorporating the above error into the respective claims by claims dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because , wherein the claims are directed to computer readable (storage) medium which could include transitory readable medium such as carrier wave or electromagnetic wave since Applicant's specification does NOT explicitly exclude the transitory readable medium, wherein based on the broadest reasonable interpretation of the claims in view of Applicant's specification and in view of the customary and typical meaning the terms computer readable media, it is determined that Applicant's “computer readable storage medium” would include both forms of transitory and non-transitory computer readable media since Applicant's specification is silent as to the definition of the terms (see Applicant’s specification, paragraphs [0080]-[0081]; see also the USPTO Official Gazette 1351 OG 212 on Guidelines for Computer Readable Media).
Applicant may want to insert –non-transitory—before “computer readable storage medium” (line 1) to limit the claim to patent eligible subject matter.
Allowable Subject Matter
Claims 6-11 are allowed.
Claims 1-5,12-18 would be allowable if rewritten or amended to overcome the minor informalities objections set forth in this Office action and if claim 18 is rewritten or amended to overcome the rejection under 35 USC 101 above.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-5,12-18, the independent claims 1,12, from which the respective claims depend, recite the method and computer device comprising a combination of inventive steps/operations of comprising writing, by the pooling controller, the k pieces of feature data read from the first storage device
into the data region, wherein the k pieces of feature data form one group among n groups of k pieces of data with each group arranged in a first dimension and the n groups arranged in a second dimension, wherein the n groups of k pieces of data are written into the data region in an updating cycle, wherein a duration of the updating cycle is n times a duration of the reading cycle, and wherein n is an integer greater than 1; from which the data in the data region is transmitted to the pooling computation kernel to perform the pooling operation, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, a machine, and an article of manufacture, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the feature data, as normally found in art of data processing: artificial intelligence involving neural network; nor are  the claims directed to certain methods of organizing human activity. 
	As per claim 6-11, the independent claim 6, from which the claims depend, recites a pooling processing system of a convolutional neural network, comprising a combination of inventive features comprising  the pooling controller is configured to write the k pieces of feature data read from the first storage device into the data region, wherein the k pieces of feature data form one group among n groups of k pieces of data with each group arranged in a first dimension and the n groups arranged in a second dimension, wherein the n groups of k pieces of data are written into the data region in
an updating cycle, wherein a duration of the updating cycle is n times a duration of the reading cycle, and wherein n is an integer greater than 1; from which 
the data in the data region is transmitted by the pooling controller to the pooling computation kernel to perform the pooling operation, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the feature data, as normally found in art of data processing: artificial intelligence involving neural network; nor are  the claims directed to certain methods of organizing human activity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 25, 2022